 



Exhibit 10.9

PROPERTY MANAGEMENT AGREEMENT

      PROPERTY MANAGEMENT AGREEMENT (this “Agreement”) made as of the 27th day
of October 2004, by and between Rising Tide Development, LLC, an Ohio limited
liability company (“Owner”), and YSI Management LLC, a Delaware limited
liability company (“Property Manager”).

      WHEREAS, Owner desires to retain the services of Property Manager, as an
independent contractor, in connection with the management and operation of
certain parcels of real estate identified on Exhibit A (each a “Property” and
collectively the “Properties”), and Property Manager desires to assume such
responsibilities, upon the terms and conditions set forth in this Agreement; and

      WHEREAS, concurrently with the execution of this Agreement, Owner and
U-Store-It Mini Warehouse Co., an Ohio Corporation (“Service Provider”), are
entering into a Marketing and Ancillary Services Agreement (the “Ancillary
Services Agreement”), pursuant to which (i) Owner has retained the services of
Service Provider, as an independent contractor, in connection with providing
certain services related to the Properties (the “Ancillary Services”), and (ii)
Owner and Service Provider have terminated the Property Management Agreement
dated as of December 23, 2002, as amended (the “Existing Management Agreement”),
pursuant to which Service Provider previously provided both management and
ancillary services to Owner.

      NOW, THEREFORE, in consideration of the premises and the mutual promises
and covenants herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Owner and Property
Manager agree as follows:

ARTICLE 1
APPOINTMENT

      Section 1.1 Appointment. Owner hereby engages Property Manager, as an
independent contractor, to manage and operate each Property, subject to the
terms and provisions of this Agreement and subject to the ultimate authority of
Owner.

ARTICLE 2
TERM OF AGREEMENT

      Section 2.1 Initial Term. The term of this Agreement shall commence on the
date hereof and, except as otherwise expressly provided herein, shall continue
for a period of four years or, if earlier, until the earlier of (x) the
expiration of the Option Term as described in the Option Agreement dated as of
October 27, 2004 between Owner and U-Store-It, L.P., a Delaware limited
partnership, and (y) the date on which all the Properties are sold or otherwise
disposed of. If at the end of such four year period, Owner hasn’t sold all of
the Properties, Owner will be entitled to extend this Agreement for a period of
up to one year with 60 days advance written notice.

 



--------------------------------------------------------------------------------



 



      Section 2.2 Termination.

          (a) In the event of (i) Property Manager’s breach of this Agreement,
which breach materially and adversely affects Owner or the Properties and which,
if capable of cure, remains uncured for 30 days after written notice thereof,
(ii) the gross negligence, willful misconduct or fraud in the performance by
Property Manager of its obligations hereunder which, if capable of cure, remains
uncured for 30 days after written notice thereof, (iii) the filing by Property
Manager of a petition under any bankruptcy, insolvency or similar law seeking
dissolution, liquidation or reorganization, (iv) a general assignment by
Property Manager for the benefit of creditors or (v) the dissolution of Property
Manager, Owner shall have the right to terminate this Agreement upon written
notice to Property Manager in accordance with the notice provisions set forth in
Section 9.1, which termination shall be effective seven business days after
delivery of such written notice.

          (b) In the event of (i) Owner’s breach of this Agreement, which breach
materially and adversely affects Property Manager or the Properties and which,
if capable of cure, remains uncured for 30 days after written notice thereof,
(ii) the gross negligence, willful misconduct or fraud in the performance by
Owner of its obligations hereunder which, if capable of cure, remains uncured
for 30 days after written notice thereof, (iii) the filing by Owner of a
petition under any bankruptcy, insolvency or similar law seeking dissolution,
liquidation or reorganization, (iv) a general assignment by Owner for the
benefit of creditors or (v) the dissolution of Owner, Property Manager shall
have the right to terminate this Agreement upon written notice to Owner in
accordance with the notice provisions set forth in Section 9.1, which
termination shall be effective seven business days after delivery of such
written notice.

          (c) Notwithstanding anything to the contrary set forth herein, no
termination of this Agreement shall be effective unless and until Owner has
received the consent of any lender to Owner required under the terms of the
applicable loan documents.

      Section 2.3 Effect of Expiration or Termination. Any expiration or
termination of this Agreement shall in no way affect or impair any rights or
obligations which have accrued to either party hereto prior to such expiration
or termination, including without limitation the rights of Property Manager to
receive payments provided for hereunder accrued to the date of termination.
Immediately upon the expiration or termination of this Agreement, Property
Manager shall deliver to Owner all funds, including tenant security deposits,
tenant correspondence, property files, vendor invoices and books and records of
Owner related to the Properties then in possession or control of Property
Manager. Within 60 days following the expiration or termination of this
Agreement, Property Manager shall deliver to Owner a final accounting, in
writing, with respect to the operations of each Property.

ARTICLE 3
MANAGEMENT

      Section 3.1 General Management Duties. Subject to the availability of
funds provided under the Budget, the restrictions set forth in this Agreement
and Owner’s right to terminate this Agreement as to any Property or all
Properties, Property Manager shall manage and operate the business of the
Properties (other than the Marketing and Ancillary Services (as defined in the
Ancillary Services Agreement)) in a manner consistent with the management and
operation of

 



--------------------------------------------------------------------------------



 



comparable properties and shall provide such services as are customarily
provided by a manager of comparable properties (but shall not provide Marketing
and Ancillary Services). Specifically, Property Manager shall, at Owner’s
expense, have the sole and exclusive authority to perform, and shall perform
(subject to the ultimate authority of Owner), the following services and duties
for Owner in a faithful, diligent and efficient manner:

          (a) timely prepare and deliver to Owner such accounting and operations
reports as and in the manner required pursuant to Owner’s standard reporting
requirements set forth in Owner’s partnership agreement, as amended from time to
time, or as otherwise may be required pursuant to any loan documents applicable
to Owner;

          (b) maintain businesslike relations with tenants of the Properties
whose service requests shall be received, considered and recorded in systematic
fashion in order to show the action taken with respect to each request;

          (c) exercise commercially reasonable efforts to collect all rents and
other sums and charges due from tenants, subtenants, licensees and
concessionaires of the Properties;

          (d) prepare or cause to be prepared for execution and filing by Owner
all forms, reports and returns, if any, required by all federal, state or local
laws in connection with unemployment insurance, workmen’s compensation
insurance, disability benefits, Social Security and other similar taxes now or
hereafter in effect; provided, however, that Property Manager shall not be
obligated to, and shall not, prepare any of Owner’s local, state or federal
income tax returns;

          (e) pay prior to delinquency all real estate taxes, sales tax,
personal property taxes and assessments levied against any Property, or any part
thereof, except if Property Manager is contesting such taxes and is permitted
under applicable law not to pay such taxes while they are being contested; and

          (f) perform such other acts as are reasonable, necessary and proper in
the discharge of its duties under this Agreement.

      Section 3.2 Budgets.

          (a) Property Manager shall prepare an annual operating budget (the
“Annual Budget”) for each fiscal year during the term hereof. The Annual Budget
shall include, without limitation, a reasonable description of each item of
gross income and expense. A proposed Annual Budget shall be submitted to Owner
for approval or disapproval at least 90 days prior to the commencement of each
fiscal year. Any comments or requested changes to the preliminary Annual Budget
shall be provided to Property Manager within 30 days after the receipt thereof
by Owner. A revised preliminary Annual Budget shall be prepared and submitted to
Owner within 15 days after Property Manager’s receipt of the comments and
requested changes. Once approved, it shall become the Annual Budget for the next
fiscal year. Until a final Annual Budget is approved, Property Manager shall
operate under the immediately preceding fiscal year’s Annual Budget.

 



--------------------------------------------------------------------------------



 



          (b) Property Manager shall pay all expenses according to the approved
Annual Budget, including the Management Fee (as defined below). Notwithstanding
any other provision in this Agreement, without the prior written consent of
Owner, Property Manager shall not incur or permit to be incurred expenses under
this Agreement (other than for emergency repairs as provided in Section 3.6(a))
that exceed the aggregate amount allocated to the applicable budget line items
for payroll, on-site personnel, other operating expenses, advertising and
replacement reserves in the Annual Budget by more than 15%. Property Manager
shall promptly notify Owner whenever Property Manager determines that the Annual
Budget or any line item in the Annual Budget is insufficient to cover the
expenses of operating the Properties or the applicable line item.

      Section 3.3 Reimbursable and Nonreimbursable Costs. All costs incurred by
Property Manager in the performance of its duties under this Agreement that are
in accordance with the approved Annual Budget or as permitted by Section 3.2(b)
hereof shall be reimbursed by Owner. Notwithstanding any other provision herein
or in the Annual Budget, the following costs shall not be reimbursable by Owner
to Property Manager:

          (a) costs relating to bookkeeping services required to be performed by
Property Manager hereunder;

          (b) salaries and payroll expenses of Property Manager’s employees,
including but not limited to regional managers, except for on-site personnel
located at a Property;

          (c) Property Manager’s off-site overhead and general administrative
expenses; and

          (d) costs of Property Manager’s principal and branch offices, if any.

      Section 3.4 Personnel.

          (a) Property Manager shall employ, supervise and discharge all
employees required in connection with the operation and management of the
Property. Employees of Property Manager shall include an on-site or shared
on-site property manager who is primarily responsible for overseeing the
management of the Property and who is experienced in the administration and
operation of self-storage facilities of the size, character and quality of the
Property or, in Property Manager’s judgment, is otherwise qualified to oversee
the management of the Property, and such other personnel as are required to
operate and maintain the Property. All such personnel shall be employees of
Property Manager or independent contractors. Property Manager shall provide and
maintain, so long as this Agreement is in force, worker’s compensation insurance
in full compliance with all applicable state and federal laws and regulations
covering all employees of Property Manager performing work in respect of the
business and operations. The granting of nonbudgeted employee fringe benefits
and plans not required by law or union contract shall be subject to the prior
written approval of Owner.

          (b) Property Manager shall use commercially reasonable efforts to
comply with all governmental antidiscrimination laws and shall not knowingly do
any act, or permit any act to be done that would constitute a violation of any
such law. Property Manager shall indemnify and hold Owner harmless from and
against any and all claims, penalties, liabilities

 



--------------------------------------------------------------------------------



 



and expenses of whatever kind and nature which may be asserted by any
governmental body having authority or by any person claiming to be aggrieved by
reason of any act or failure to act by Property Manager in accordance with or in
violation of any antidiscrimination law provided that such act or failure to act
was not directed by Owner.

          (c) Owner shall indemnify and hold harmless from and against any and
all claims, penalties, liabilities and expenses of whatever kind and nature
arising out of the performance by Property Manager of its obligations and duties
hereunder.

      Section 3.5 Contracts and Supplies. Property Manager shall, at Owner’s
expense, at the lowest cost as in its judgment is consistent with good quality,
workmanship and service standards, enter into contracts on behalf of Owner for
the furnishing to the Properties of required utility services and any other
services and concessions which are required in connection with the maintenance,
repair and operation of the Properties. Property Manager shall also place
purchase orders for services and such equipment, supplies and other personal
property (collectively, “Personal Property”) as are necessary to properly
maintain the Properties. All such contracts and orders shall be subject to the
limitations set forth in the Annual Budget and this Agreement. When taking bids
or issuing purchase orders, Property Manager shall use all reasonable efforts to
secure for and credit to Owner any discounts, commissions or rebates obtainable
as a result of such purchases or services. Property Manager shall use all
reasonable efforts to make purchases and (where necessary or desirable) let bids
for necessary labor and materials at the lowest possible cost as in its judgment
is consistent with good quality, workmanship and service standards. Property
Manager shall not engage or contract with any person or entity in which Property
Manager or any of Property Manager’s employees has a financial or other interest
or with which Property Manager or any of its employees is affiliated unless
(a) the price of or fee therefor is not higher than that which would have been
charged as a result of bona fide arms’ length negotiation for goods or services
of comparable quality, and (b) the person or entity engaged to perform such
service is qualified to perform such service.

      Section 3.6 Alterations, Repairs and Maintenance.

          (a) Property Manager shall, at Owner’s expense, perform or cause to be
performed all necessary or desirable repairs, maintenance, replacements and
improvements in and to the Properties subject to the limitations set forth in
the Annual Budget; provided, however, that no unbudgeted alterations, additions
or improvements involving a fundamental change in the character of any Property
or constituting a major new construction program shall be made without the prior
written approval of Owner. In addition, no unbudgeted expenditure in excess of
that permitted under Section 3.2(b) hereof shall be made for such purposes
without the prior written approval of Owner. However, emergency repairs
involving manifest danger to life or property, immediately necessary for the
preservation or the safety of a Property or for the safety of the tenants of a
Property or required to avoid the suspension of any necessary service to a
Property may be made by Property Manager without prior approval and regardless
of the cost limitations imposed by this Section 3.6(a); provided that emergency
repairs undertaken without the prior approval of Owner must be confirmed in
writing to Owner within 24 hours following the making of such repairs.

          (b) In accordance with the terms of the approved Annual Budget and
upon written request and/or approval of Owner, Property Manager shall, from time
to time during the

 



--------------------------------------------------------------------------------



 



term hereof, at Owner’s expense, make or cause to be made all required capital
improvements, replacements or repairs to the Properties.

          (c) Property Manager shall give Owner written notice of any material
or latent defect in any Property and all parts thereof known to Property Manager
promptly after such defect comes to Property Manager’s attention. Property
Manager shall make periodic visual inspections of the Properties. Property
Manager shall have no obligation to discover any such condition or make any
other inspections, but Property Manager shall be required to ascertain the
existence of any contractor/subcontractor warranty or guaranty and to submit a
request to the appropriate contractor/subcontractor to repair the defect as
necessary.

      Section 3.7 Licenses and Permits. Property Manager shall, at Owner’s
expense, attempt to obtain and maintain in the name of Owner all licenses and
permits required of Owner or Property Manager in connection with the management
and operation of each Property. Owner agrees to execute and deliver any and all
applications and other documents and to otherwise cooperate with Property
Manager in applying for, obtaining and maintaining such licenses and permits.

      Section 3.8 Compliance with Laws. Property Manager shall use commercially
reasonable efforts to comply with all applicable laws, regulations and
requirements of any federal, state or municipal government having jurisdiction
with respect to the use or manner of use of any Property or the maintenance or
operation thereof.

      Section 3.9 Legal Proceedings. Property Manager shall cause to be
instituted, on behalf and in the name of Owner, any and all legal actions or
proceedings Property Manager deems necessary or advisable to collect charges,
rent or other income due to Owner with respect to any Property or to oust or
dispossess tenants or other persons unlawfully in possession under any lease,
license, concession agreement or otherwise and to collect damages for breach
thereof or default thereunder by such tenant, licensee, concessionaire or
occupant. In connection with such legal actions or proceedings, only legal
counsel designated by Owner shall be retained and all costs of such legal
actions or proceedings shall be borne by Owner.

      Section 3.10 Third Party Vendors. All third party vendors with whom
Property Manager enters into contracts on behalf of Owner for goods or services
costing in excess of $20,000 during any one year or for landscaping or
snowplowing services regardless of the cost thereof shall be required to submit
certificates (naming Owner as an additional insured) of insurance evidencing
that such vendor carries at least $300,000 in comprehensive general liability
insurance and in automobile/liability insurance and such workers compensation
insurance as may be required by statute in the state in which the Property is
located.

      Section 3.11 Leases. In accordance with the terms and provisions of this
Agreement, Property Manager shall use commercially reasonable efforts to ensure
that all tenants comply with the terms and provisions of their leases, license
agreements or rental contracts (the “Leases”) and shall take customary actions
to enforce the Leases.

      Section 3.12 Limitations on Activities. Notwithstanding anything to the
contrary expressed or implied in this Agreement, Property Manager shall not,
without the prior written consent of Owner, cause or permit income to be
generated from any Property for the account of

 



--------------------------------------------------------------------------------



 



Owner other than (a) rents (excluding any rents the determination of the amount
of which depends in whole or in part on the income or profits derived by any
person from the property leased (other than an amount based on a fixed
percentage or percentages of gross receipts or sales)) for the use of real
property, including without limitation late charges, security deposits, fees for
nonsufficient fund returned checks, administration fees for processing rental
agreements, fees for the maintenance of common areas and damages for defaults on
rent payments (which may include income from auction sales in the event of a
default by the tenant and the sale of such tenant’s property) and (b) interest
on short term deposits. Without limiting the foregoing, Property Manager shall
specifically be prohibited from causing or permitting to be generated from any
Property for the account of Owner any (a) income from the rendering of services
to or for the benefit of any tenant, including such services as are to be
provided pursuant to the Ancillary Services Agreement, (b) rents for the use of
personal property (other than personal property leased with real property where
the rents attributable to the personal property do not exceed 15% of the total
rents from the real property and the personal property subject to the Lease) or
(c) income from the sale of goods in the ordinary course of business. In
addition, Property Manager shall not, without the prior written consent of
Owner, permit more than 25% of the total leasable space in any Property to be
leased to any person.

ARTICLE 4
MANAGEMENT FEE

      Section 4.1 Management Fee. As consideration for the performance by
Property Manager of all of its property management duties under this Agreement,
Owner agrees to pay to Property Manager for each Property subject to this
Agreement and each month during the term of this Agreement that such Property is
subject to this Agreement a property management fee equal to the greater of
5.35% of Gross Receipts and $1,500 per Property per month (the “Management
Fee”). The Management Fee shall be paid not later than the 10th day of the month
following the month for which such fee is earned. “Gross Receipts” means all
receipts of every kind and nature derived by the Property Manager from the
operation of the Property during a specified period determined on a cash basis,
including without limitation rent, late fees and parking charges, if any, paid
by tenants of the Property in addition to basic rent, proceeds of rent
interruption insurance and tenant reimbursements, if any, for operating
expenses, taxes and insurance, but excluding (a) security deposits (to the
extent not applied to delinquent rents) and other refundable deposits,
(b) interest on bank accounts for the operation of the Property, (c) proceeds
from the sale or refinancing of the Property or any part thereof, (d) insurance
proceeds or dividends received from any insurance policies pertaining to
physical loss or damage to the Property or any part thereof (but not proceeds of
rent interruption insurance), (e) condemnation awards or payments received in
lieu of condemnation of the Property or any part thereof, and (f) any trade
discounts and rebates received in connection with the purchase of Personal
Property.

      Section 4.2 Payment of Management Fee. Provided that Property Manager is
not in default under this Agreement, Property Manager shall be entitled to pay
itself the monthly Management Fee from the Property bank account referred to in
Section 6.2.

 



--------------------------------------------------------------------------------



 



ARTICLE 5
LEASING

      Section 5.1 Leasing Activities. Property Manager shall procure and
negotiate, on behalf of Owner, Leases for the renting of space of the
Properties. Property Manager shall establish rates and leasing policies for each
Property, which shall have commercially reasonable terms, and shall use
diligence and commercially reasonable efforts to lease space in the Property to
tenants in accordance with such rates and leasing policies. Property Manager
shall also perform such other services in connection with the efficient leasing
of the Property as Owner may from time to time direct. To the extent necessary
to obtain tenants for the Property, Property Manager shall, at Owner’s expense,
subject to the limitations set forth in the Annual Budget, advertise the
Property and conduct such promotional activities as it deems necessary and
appropriate.

      Section 5.2 Authority. Except as may otherwise be specifically authorized
by Owner in writing or by the Annual Budget, Property Manager shall not be
authorized to (a) execute any Leases or other agreements on behalf of Owner for
a term of less than 30 days or more than 18 months, (b) enter into any agreement
(except for Leases) that is not terminable upon 30 days’ notice at the will of
Owner, without penalty, payment or surcharge or (c) alter any building or other
structure on any Property in any material way, except as provided in
Section 3.6(a), it being expressly understood and agreed that the warehouse
structures may be reconfigured as and when necessary to accommodate the storage
needs of the tenants thereof and any such reconfiguration shall not be deemed a
material alteration hereunder.

ARTICLE 6
PROCEDURE FOR HANDLING
RECEIPTS AND OPERATING CAPITAL

      Section 6.1 Receipts. All monies received by Property Manager for or on
behalf of Owner in connection with the operation and management of a Property
shall be promptly deposited by Property Manager in a segregated operating
account or segregated accounts established in the Property’s name (“Operating
Accounts”). Periodically throughout the term of this Agreement, but not less
frequently than monthly, Property Manager shall transfer funds from the
Operating Accounts to such account(s) of Owner as Owner directs. Property
Manager may not (a) use funds from the Operating Accounts of the Properties to
pay costs and expenses attributable to any other property that may be managed by
Property Manager or (b) commingle the funds or assets in the Operating Accounts
or generated from the operations of the Properties with the funds or assets in
any accounts established in connection with the Property Manager’s management of
any other property or generated from the operations of any other property.

      Section 6.2 Disbursements. Owner shall deposit and maintain sufficient
funds in the Operating Accounts, and Property Manager shall withdraw and pay
from the Operating Accounts such amounts at such times as the same are required
in connection with the management and operation of the Properties in accordance
with the provisions of this Agreement and the Annual Budget.

      Section 6.3 Authorized Signatories. Certain designated officers and
employees of Property Manager, approved by Owner and listed on Exhibit B, shall
be authorized signatories

 



--------------------------------------------------------------------------------



 



on the Operating Accounts and shall have authority to make withdrawals from the
Operating Accounts. Property Manager shall, at Owner’s expense, maintain
throughout the term of this Agreement a fidelity bond of not less than $100,000
covering all employees who are authorized signatories on the Operating Accounts
or who are handling Owner’s assets and funds.

      Section 6.4 Security Deposits. All security deposits of tenants of the
Properties shall be maintained by Property Manager in such manner as Owner shall
approve and as required by the applicable state law.

ARTICLE 7
ACCOUNTING

      Section 7.1 Books and Records. Property Manager shall maintain, at the
central office of Property Manager, a comprehensive system of office records,
books, computer files and data and accounts pertaining to each Property, which
system shall be satisfactory to Owner and which system, records, books, computer
files and data and accounts shall be available for examination, copying and
audit by Owner and its agents, accountants and attorneys during regular business
hours. Property Manager shall preserve all records, books, computer files and
data and accounts for each Property and upon termination of this Agreement shall
deliver or make available to Owner such records, books, computer files and data
and accounts. All such records, books and computer files and data and accounts
shall, at all times, be the property of Owner.

      Section 7.2 [Intentionally Omitted].

      Section 7.3 Audit. In the event that Owner requires an audit of any
Property, the audit shall be at Owner’s expense and Property Manager shall
cooperate with the auditors.

ARTICLE 8
INSURANCE

      Section 8.1 Insurance. Owner shall obtain insurance policies for each
Property in Owner’s name and at Owner’s expense, and Property Manager shall be
named as an additional insured party under such insurance policies. Property
Manager shall obtain a fidelity bond for its employees as provided in
Section 6.3.

ARTICLE 9
MISCELLANEOUS PROVISIONS

      Section 9.1 Notices. All notices, waivers, demands, requests or other
communications required or permitted hereunder shall, unless otherwise expressly
provided, be in writing and be deemed to have been properly given, served and
received (a) if delivered by messenger, when delivered, (b) if mailed, two
business days after deposit in the United States mail, certified or registered,
postage prepaid, return receipt requested, (c) if telexed, telegraphed or
telecopied, upon transmission or (d) if delivered by reputable overnight express
courier, freight prepaid, the next business day after delivery to such courier;
in every case addressed to the party to be notified as follows:

 



--------------------------------------------------------------------------------



 



     
     To Property Manager:
  YSI Management LLC

  6745 Engle Road, Suite 300

  Middleburg Heights, OH 44130

  Attention of Todd C. Amsdell

  Telephone: 440/234-0700

  Facsimile: 440/234-8776
 
   
     Owner:
  Rising Tide Development, LLC

  6745 Engle Road, Suite 300

  Middleburg Heights, Ohio 44130

  Attention of Todd C. Amsdell

  Telephone: 440/234-0700

  Facsimile: 440/234-8776

or to such other address(es) or addressee(s) as any party entitled to receive
notice hereunder shall designate to the others in the manner provided herein for
the service of notices. Rejection or refusal to accept or inability to deliver
because of changed address or because no notice of changed address was given
shall be deemed receipt.

      Section 9.2 Severability. If any term, covenant or condition of this
Agreement or the application thereof to any person or circumstance shall, to any
extent, be held to be invalid or unenforceable, the remainder of this Agreement,
or the application of such term, covenant or condition to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term, covenant or condition of this
Agreement shall be valid and shall be enforced to the fullest extent permitted
by law.

      Section 9.3 Modification, Termination. This Agreement may be amended or
modified only by a written instrument executed by Property Manager and Owner.

      Section 9.4 Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof.

      Section 9.5 Article and Section Headings. Article and Section headings
contained in this Agreement are for reference only and shall not be deemed to
have any substantive effect or to limit or define the provisions contained
herein.

      Section 9.6 Successors and Assigns. This Agreement shall be binding on the
parties hereto and their successors and permitted assigns. Property Manager may
not assign or otherwise transfer its interest in this Agreement or its duties
and obligations under this Agreement to any person without the prior written
consent of Owner, which consent may be granted or withheld in Owner’s sole
discretion. This Agreement is freely assignable by Owner.

      Section 9.7 Governing Law. This Agreement shall be construed in accordance
with the internal laws of the State of Ohio.

      Section 9.8 No Third Party Beneficiaries. Subject to Section 9.9, nothing
in this Agreement, expressed or implied, is intended to confer any rights or
remedies upon any person, other than the parties hereto, their respective
successors and assigns.

 



--------------------------------------------------------------------------------



 



      Section 9.9 Lender Provisions. Notwithstanding anything contained in this
Agreement to the contrary, during any period that Owner is a party to a senior
credit facility (the “Credit Facility”) with one or more third party financial
institutions (collectively, the “Lender”), Property Manager agrees that:

          (a) this Agreement (including any occupancy rights of Property
Manager, whether set forth herein or otherwise) and the interests and estates
created hereby and the rights, privileges and powers of Property Manager
hereunder, shall be unconditionally made and at all times remain subject,
subordinate and inferior to any security deed, mortgage or similar security
instrument secured in the Credit Facility, and all the rights, privileges and
powers of the Lender, or any agent thereof, thereunder and to any and all
renewals, modifications, consolidations, replacements and extensions thereof;

          (b) without the prior written consent of Lender, Property Manager
shall have no right to assign, in whole or in part, its interest under this
Agreement, and any attempted or purported assignment without such prior written
consent shall be, at Lender’s sole and absolute discretion, void and of no force
or effect;

          (c) if any act or omission by Owner or any other circumstance (each
such act, omission, and circumstance, a “default or condition”) which would give
Property Manager the right, either immediately or after a lapse of time, with or
without notice, to terminate this Agreement or otherwise entitle Property
Manager to a claim, offset, defense or charge against Owner, shall occur or
exist, then Property Manager immediately upon knowledge of such event shall give
written notice of such default or condition to Lender, and notwithstanding
anything contained herein, Property Manager will not exercise any such right
unless and until 30 days have expired;

          (d) not to enforce, or otherwise claim the benefit of, any and all
rights, claims and liens which Property Manager may now or hereafter have in and
to the Property, including, without limitation, any rights, claims and liens of
Property Manager, or rights to file or have filed any liens, claims of lien,
pursuant to any applicable laws on or against said Property on account of any
services furnished or to be furnished by Property Manager; and

          (e) to take such steps and execute such documentation as may be
required by the Lender or Owner to implement and evidence any of the foregoing
provisions.

      Section 9.10 Amendment. This Agreement may not be amended except by an
instrument in writing signed by the parties, provided however that any such
amendment is subject to the pre-approval of a majority of the “independent”
members of the Board of Trustees of U-Store-It Trust (the “Trust”) (as defined
in the Trust’s Bylaws), a Maryland real estate investment trust and affiliate of
Owner and Property Manager, and no amendment may occur without such
pre-approval.

      Section 9.11 Termination of Existing Management Agreement. Notwithstanding
anything to the contrary in any document, each of Owner and Property Manager
acknowledge that the Existing Management Contract, pursuant to the terms of the
Ancillary Services Agreement and simultaneously with the execution of this
Agreement, will terminate, and that

 



--------------------------------------------------------------------------------



 



any and all Ancillary Services to be provided to the Properties subsequent to
the date hereof shall be provided by Service Provider pursuant to the terms of
the Ancillary Services Agreement attached hereto as Exhibit C.

[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been executed as of the date
first above written.

            OWNER:
      RISING TIDE DEVELOPMENT, LLC       By:   Mizzen, LLC, it Sole Member     
  By:   Amsdell Holdings X, Inc., its Manager          By:   /s/ Robert J.
Amsdell        Name:   Robert J. Amsdell        Title:   President         
PROPERTY MANAGER:

YSI MANAGEMENT LLC
        By:   /s/ Todd C. Amsdell         Name:   Todd C. Amsdell        Its:
President     

 